DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 29, 30, and 33 – 41 are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. US 2007/0110874 in view of Kupper et al. US 4,705,691 in view of Bonnardel et al. US 2005/0208009.
Regarding claims 29, 33, 35, 36, 37, 38, 39, 40, and 41, Fang discloses a beverage nanoemulsion which comprises providing a mixture comprising an oil and an emulsifier.   The oil would be in an amount from 14 wt% to 28 wt% (12 wt% to 40 wt%) (paragraph [0011]) and the emulsifier would in an amount from 10 wt% to 30 wt% (1 wt% to 30 wt%) (paragraph [0007]).  The mixture would have a particle size of d95 from 0.3 micron to 0.6 micron (paragraph [0005], [0011] – [0013], and [0039]).  Claims 29 
Regarding the specific viscosity of said nanoemulsion, Kupper discloses the viscosity would be regulated to be compatible with the finished beverage, which is to say that Kupper discloses the viscosity to be a result effective variable that would be regularly and routinely optimized by the ordinarily skilled artisan based on the desired characteristics of the finished beverage (col. 6, ln 17 – 19).  
Bonnardel discloses that emulsifiers suitable for use in beverages compositions (paragraph [0042] – [0043]) would routinely provide a viscosity in the range of 2800 cps to 30,000 cps to beverage emulsions (paragraph [0050]).  Therefore in view of the teachings of the prior art taken as a whole, the ordinarily skilled artisan would have been routinely led to experiment with the use of viscosities conventionally used with food and beverage emulsions based on the desired characteristics of the final beverage.
Further regarding claim 29 and the limitation “wherein the beverage nanoemulsion is not processed through a high pressure homogenizer during preparation”, claim 37 and the limitations “prepare by a method comprising mixing a mixture. . . with a high shear mixer” and “wherein the beverage nanoemulsion is not processed through a high pressure homogenizer”, and claim 38 and the limitation “wherein the mixture is mixed at a shear rate of 100,000 s-1 to 300,000 s-1”, these limitations are method limitations and do not determine the patentability of the product, unless the process produces unexpected results.  The method of forming the product is not germane to the issue of patentability of the product itself unless Applicant presents 
Regarding claim 30, Fang in view of Kupper in view of Bonnardel discloses the oil would be a medium chain triglyceride which is a flavorless oil (‘874, paragraph [0028]).
Regarding claim 34, Fang in view of Kupper in view of Bonnardel discloses the emulsifier would be gum arabic (‘874, paragraph 0032]).
Response to Arguments
Applicant's arguments filed 13 January 2022 have been fully and carefully considered but they are not found persuasive. 
Applicant appears to urge that Kupper does not teach that the viscosity of beverage emulsions would be a result effective variable that the ordinarily skilled artisan would commonly and routinely optimize.  This urging is not deemed persuasive.
In a prepared beverage the function of an emulsion is to hold oils and other flavouring agents in suspension.  In column 6, paragraph 1, Kupper unequivocally discloses that the viscosity of any given flavour emulsion needs to be regulated in order to be compatible with the particular beverage one desires to produce or the emulsion would have a limited shelf-life which would result in the separation of various flavoring ingredients in the finished beverage.  Stated somewhat differently, Kupper is disclosing that the viscosity of an emulsion for use in a beverage is a result effective variable that 
Applicant urges that Bonnardel is non-analogous art.  This urging is not found persuasive.
Since Bonnardel, contrary to applicant’s urging, specifically discloses the disclosed emulsion would be used in the applicant’s specific field of endeavour, which is the production of beverages (paragraph [0042], [0043]), it is not understood how Bonnardel would not be analogous art and the ordinarily skilled artisan would surely look to all relevant literature when researching beverage nanoemulsions.  Further Bonnardel was brought to teach that emulsifiers would have a range of viscosities based on the intended product said emulsifier would be used in and not to teach applicant’s specific nanoemulsion.  Had Bonnardel disclosed applicant’s specific nanoemulsion a rejection under 35 U.S.C. 103 would not have been necessary as a rejection under 35 U.S.C. 102 would have been made.  In fact it is also noted that applicant admits in the remarks that Bonnardel discloses the viscosity of emulsions would be varied based on the intended product in which said emulsion is to be used.  
Therefore in view of the teachings of the prior art taken as a whole, the ordinarily skilled artisan would have been routinely led to experiment with the use of viscosities conventionally used with food and beverage emulsions based on the desired characteristics of the final beverage.
Conclusion
THIS ACTION IS MADE FINAL.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAIM A SMITH whose telephone number is (571)270-7369. The examiner can normally be reached Monday-Thursday 09:00-18:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to please telephone the Examiner.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/C.S./
Chaim SmithExaminer, Art Unit 1791                                                                                                                                                                                                        01 February 2022



/VIREN A THAKUR/Primary Examiner, Art Unit 1792